Citation Nr: 0920598	
Decision Date: 06/02/09    Archive Date: 06/09/09	

DOCKET NO.  00-07 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a genitourinary disease, to 
include venereal disease. 

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to December 
1970.  He served in Vietnam from June 1970 to December 1970.

This case was most recently before the Board of Veterans' 
Appeals (Board) in November 2006 at which time it was 
remanded, in pertinent part, for further development with 
regard to the issues listed on the title page.  The requested 
actions have been accomplished to the extent possible and the 
case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  By rating decision dated in July 1971, service connection 
for prostatitis with history of gonorrhea was denied.  By 
communication dated in August 1971, the Veteran was notified 
of the adverse determination and of his procedural and 
appellate rights.  He did not appeal the adverse 
determination.

2.  The additional evidence received since the 1971 rating 
decision is either cumulative of evidence previously 
considered or does not relate to an established fact 
necessary to substantiate the claim.

3.  There is no credible supporting evidence of an in-service 
stressor to support a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The rating decision of July 1971 by the RO is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material has not been received to reopen the 
previously denied claim of entitlement to service connection 
for a genitourinary disorder.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefits sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

Any error by VA in not providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
notice elements, the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the 
United States Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. 
§ 7261(b)(2), which provides that, in conducting review of a 
decision of the Board, a court shall take due account of the 
rule of prejudicial error.  The Supreme Court held that the 
burden of proving harmful error must rest with the party 
raising the issue, that the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
that determinations on the issue of harmless error should be 
made on a case-by-case basis.  Shinseki v. Sanders, No. 07-
1209 (S. Ct. April 21, 2009).

A review of the claims folder reveals there has been 
essential compliance with the mandates of the VCAA with 
regard to both issues under consideration.  Indeed, the case 
was remanded by the Board in November 2006 to insure 
compliance with the VCAA.  By letter dated in February 2007, 
the Veteran was informed that he had previously been denied 
service connection for residuals of a genitourinary disease, 
to include venereal disease.  He was told that new evidence 
had to be evidence submitted to VA for the first time.  He 
was told that material evidence had to pertain to the reason 
the claim had been previously denied.  That letter also 
provided all appropriate notice with respect to the PTSD 
claim.  Finally, a February 2009 letter explained how VA 
determines disability ratings and effective dates.  Although 
issued after the adverse determination on appeal, these 
letters fully compliant with all notice requirements and were 
followed by a readjudcation of the claim, most recently in 
April 2009.  Thus, any timing deficiency has been cured.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Regarding the duty to assist, in February 2007 the Veteran 
was asked for more specific information regarding the 
reported stressful events that resulted in his having PTSD 
while serving in Vietnam in 1970.  He was provided with 
various types of evidence he could come up with to help VA 
make this decision.  This included dates of medical treatment 
during service, statements of individuals that knew him while 
in service, records of statements from service medical 
personnel, reports of employment physical examinations, 
medical evidence from health care professionals since 
service, pharmacy prescription records, and insurance 
examination reports, requests for information with regard to 
the Veteran's activities were made of the U.S. Joint Services 
Records Research Center (JSRRC) (formerly known as the Center 
for Unit Records Research (CURR)).  Information was obtained 
with regard to the activities of the Headquarters and 
Headquarters Company, Troop Command, US Army Depot, Cam Ranh 
Bay, Vietnam, between July 1 and September 30, 1970.

Initially, a review of the record reveals the Veteran was 
accorded a comprehensive psychiatric examination by VA in 
March 2009.  This examination included a review of the entire 
claims folder.

In view of the foregoing, the undersigned finds that the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
has been provided every opportunity to submit evidence and 
document in support of his claims and to respond to VA 
notices.  The Board also notes that he is represented by a 
highly qualified service organization.  The Board therefore 
finds that all necessary development has been accomplished to 
the extent possible, and appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board finds no useful purpose would be 
served by once again remanding the matter.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court itself has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999), vacated on 
other grounds Winters v. Gober, 219 F.3d 1373 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 510, 516 (1991) 
(strict adherence to the requirements of the law does not 
dictate an unquestioning, blinded adherence in the face of 
overwhelming evidence against a claim; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet .App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).


Pertinent Legal Criteria with Regard to Service Connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Further, service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or occupation or disease or 
injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

In order for a claim for service connection for PTSD to be 
successful, there must be (1) medical evidence diagnosing the 
condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between current symptoms and 
the claimed inservice stressor.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the claimed stressor is related to combat, service 
department evidence that the Veteran engaged in combat or 
that the Veteran was awarded the Purple Heart Medal, the 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the incurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d).  "Credible supporting evidence" of 
a reported combat stressor may be obtained from service 
records or other sources.  Moreau v. Brown, 9 Vet. App. 389 
(1996).  However, the Court has held the regulatory 
requirement "credible supporting evidence" means that "the 
Veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a noncombat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  See also Stone v. 
Nicholson, 480 F.3d 1111 (Fed. Cir. 2007) (finding no error 
in Board determination that a noncombat Veteran's "own 
statements cannot serve as 'corroboration' of the facts 
contained in those statements").

The phrase "engaged in combat with the enemy" requires that 
the Veteran have personally taken part in a fight or 
encountered a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Moran 
v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. 
Principi, 18 Vet. App. 264, 273-74 (2004).

The Veteran's service personnel records show he served in 
Vietnam from June 1970 to December 1970. From June 1970 to 
early November 1970, he was a stock control and account 
specialist with the Headquarters and Headquarters Company, 
Troop Command (WU40AAA).  From November 1970 to December 
1970, he served in a similar position with Company A, Troop 
Command, USAD-CR (A104-DA).

A review of the service treatment and personnel records 
disclose that in November 1970, the Veteran was referred for 
psychiatric evaluation.  It was recommended he be discharged 
for unsuitability because of character and behavior disorders 
manifested by repeated offenses.  On mental status 
examination in November 1970, findings were normal.  There 
was no evidence of psychosis or neurosis.  The Veteran was 
given a diagnosis of emotional instability manifested by 
"can't stand discipline.  Minimal stress from REM duty."

At the time of post-service examination by VA in June 1971, 
the Veteran expressed no psychiatric complaints.  A 
psychiatric disorder was not diagnosed.

There is no record of treatment or evaluation for psychiatric 
symptomatology thereafter until the late 1990's, a time frame 
many years following service discharge.

The pertinent evidence includes a record pertaining to VA 
hospitalization of the Veteran from August to December 1999.  
The Veteran presented with feelings of depression and crying 
spells.  Notation was made of a history of PTSD.  He reported 
having flashbacks from Vietnam.  He reported feeling "guilty 
that he was so lucky in keeping alive and some of his friends 
were killed."  Axis I diagnoses were PTSD and alcohol 
dependence.  He was given an Axis II diagnosis of antisocial 
personality disorder.

Additional evidence includes the report of a VA PTSD 
examination of the Veteran in November 1999.  The Veteran 
stated that he had severe nightmares about his Vietnam 
experiences.  He also reported avoidance of others in 
general, but particularly of anyone that wanted to talk about 
Vietnam.  He stated that he had a "distinct inability to 
recall important aspects of his Vietnam period, stating that 
he is unable to recall the names of the organizations that he 
was in in Vietnam."  The Veteran claimed that although he was 
in a quartermaster unit in Vietnam, he "frequently 
volunteered for dangerous missions and was in the field a 
good deal of the time in many fire fights.  He saw many 
deaths and injuries."  He was unable to document where this 
happened, or what units he was with.  He stated he could not 
remember the names and numbers of his own division or 
organization.  However, he was able to recall one incident 
where he had to kill a child who was holding a hand grenade. 

Following examination, he was given Axis I diagnoses of PTSD, 
alcohol dependence, and cannabis abuse.  He was given an Axis 
II diagnosis of history of sociopathic personality disorder.

Additional evidence includes a report of a psychiatric 
evaluation of the Veteran by a VA psychologist in January 
2005.  The claims file, including all medical records and 
other documentation, were reviewed by the examiner.  The 
Veteran stated that while his military occupational 
speciality was in stock control, he volunteered for search 
and destroy operations in Vietnam and "other very dangerous 
missions on a fairly regular basis."  The Veteran 
acknowledged abuse of alcohol and marijuana during his time 
in Vietnam.  He stated that while in Vietnam he was exposed 
to "a variety of very traumatic experiences in part by 
placing himself by choice in some of these search and 
destroy-type missions."  

Reference was made to a statement from his commanding officer 
in December 1970 describing the Veteran as having been 
nothing but trouble, with constant drinking, a negative 
attitude toward military discipline, and provoking fights.  
The examiner commented that "it would appear that the 
Veteran's conduct may well have been related to the traumatic 
experiences he received and his mode of coping with them at 
that time."  With regard to the exposure criteria, the 
examiner stated that the Veteran was "clearly exposed to and 
in situations where he saw others die.  He could have been 
killed himself and was helpless to do anything to avert some 
of the problems and in particular the incident where he had 
to kill a child is very difficult for him although it is not 
sure how well that can be documented in record that it 
occurred."  

Psychiatric testing was not accomplished.  The Veteran was 
given an Axis I diagnosis of PTSD with significant associated 
depression and anxiety.  The examiner commented that "it 
would appear that at this time the diagnosis of PTSD was in 
fact supported and does appear to be related to his military 
service and his having been involved in combat-type 
situations and exposed to the combat-related risks that are 
associated with this disorder."

Also of record is a communication from the U.S. Joint 
Services Records Research Center.  Notation was made that the 
Operational Report-Lessons Learned (OR-LL) submitted by the 
U.S. Army Support Command, Cam Ranh Bay, Headquarters of the 
U.S. Army Deport, Cam Ranh Bay, covering the dates between 
July 1, 1970, and September 30, 1970, revealed that the 
report did not document attacks against specific units within 
the command.  However, it was noted the OR-LL did document 
that there were 29 significant enemy contacts during the 
reporting period.  Out of the 29 attacks, 3 attacks were 
listed as ambushes (most likely vehicular).  It was stated 
that in order to conduct further research on behalf of the 
Veteran, more information was needed.

Additional medical evidence includes report of a VA 
psychiatric examination of the Veteran in March 2009.  The 
entire claims file was reviewed by the examiner.  During the 
course of examination, with regard to stressors, the Veteran 
"recanted his previous claims and was unable to identify any 
specific stressors from his time in Vietnam."  With regard to 
PTSD symptoms, the Veteran reported more severe symptoms in 
the past, but denied any symptoms for the past year.  He was 
not able to clearly recall any traumatic experiences during 
his military service.  "He does not think about it very much 
now."  Reference was made to a longstanding history of 
alcohol abuse and violence.  The examiner opined these 
problems are the reasons for the Veteran's premature 
discharge from the military and seem to have continued 
throughout much of his life.  The Veteran "continues to drink 
now, albeit less often."  It was stated the Veteran did not 
meet the criteria to warrant a diagnosis of PTSD.  He was 
given an Axis I diagnosis of alcohol dependence in partial 
remission.  A diagnosis was also made of a depressive 
disorder, not otherwise specified.

In view of the foregoing, the Board finds there is no 
evidence corroborating any claimed stressor.  The only 
evidence in support of the in-service stressors consists of 
the Veteran's own statements.  In rendering its decision, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Competency of evidence differs from weight and credibility.  
The foregoing is a legal concept determining whether 
testimony may be heard and considered by the trier of facts, 
while the latter is an actual determination according to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although 
self interest may affect the credibility of testimony, it 
does not affect competency to testify).

The evidence that is of record does not verify any of the 
Veteran's claimed in-service stressors.  Personnel records 
pertaining to the Veteran's time in Vietnam reflect that his 
duty assignment was in the Quartermaster area.  A 
communication from his commanding officer refers to a number 
of problems the Veteran was having in performing his duties, 
but no mention was made whatsoever by the commanding officer 
as to any possible combat exposure the Veteran might have 
had.  Interestingly, at the time of recent examination by VA 
in March 2009, the Veteran "recanted" his previous account of 
shooting a child in Vietnam and he added that he did not 
clearly remember coming under fire during any volunteer 
missions.  He was only able to recall one incident when he 
was on the river bank at night, but he did not recall coming 
under fire.  The examiner at that time, based on his 
examination of the Veteran, and a review of the entire claims 
folder, including reports of other evaluations of the 
Veteran, opined that the Veteran did not meet the criteria to 
warrant the diagnosis of PTSD.  In any event, even if current 
diagnosis is conceded, such diagnosis cannot enable a grant 
of service connection here, as there is no verification in 
the evidence of record of any other claimed in-service 
stressors.  Again, as most recently noted, the Veteran has 
recanted his previous account of shooting a child and has 
even acknowledged being unclear as to whether he was under 
fire during any volunteered missions while serving in 
Vietnam.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim and it therefore is 
denied.


Whether New and Material Evidence has been Received to Reopen 
a Previously Denied Claim of Entitlement to Service 
Connection for a Genitourinary Disease.

Although the prior decision by the RO in July 1971 denying 
service connection for prostatitis with history of gonorrhea 
is final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

An application to reopen the claim of service connection for 
a genitourinary disease was received in September 1999.

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating a claim.  38 C.F.R. 
§ 3.156(a) (2008).  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in nature will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that new evidence could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its prior rating decision."  Hodge, supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  To whatever extent the new regulation has changed 
the approach to developing evidence in claims, it did not 
modify the longstanding requirement that a previously denied 
claim may not be reopened and readjudicated unless, and 
until, there has been a finding that new and material 
evidence has been submitted.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  "The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new or material 
evidence is present, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), affirming Bernard v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A claim will be reopened when new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A, 5108; 38 C.F.R. § 3.156(a).  
If the Board determines that the new evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The amendments made to 38 C.F.R. § 3.156(a) to redefine what 
constitutes new and material evidence apply only to requests 
to reopen finally decided claims received on or after August 
29, 2001.  For those claims filed before that date, as in the 
instant case, new and material evidence means "evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim."

The additional evidence in this case is not new and material.  
The evidence added to the record since the last final denial 
in 1971 includes medical evidence of post service treatment 
for psychiatric purposes.  Such records do no have any 
bearing on a nexus between any current genitourinary 
disability and service.  Also, of record is a communication 
signed by the Veteran in August 2005 in which he noted that 
the Los Angeles County Hospital where he reportedly received 
treatment for a sexually transmitted disease in 1971 stated 
that all medical records were destroyed after 10 years and 
they therefore had no records dated in 1971.

The additional evidence also includes a report of a January 
2005 genitourinary examination accorded the Veteran.  It was 
stated there was no recurrence of a 1971 benign growth on the 
penis and no recurrence of report of venereal disease in 
1970.  This additional evidence does not provide any medical 
basis to relate any current residuals of genitourinary 
disease, to include venereal disease, to the Veteran's active 
service.  As the additional evidence is not new and material, 
the claim of service connection for residuals of a 
genitourinary disease, to include venereal disease, is not 
reopened.  As the claim is not reopened, the benefit of the 
doubt standard of proof does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

Service connection for PTSD is denied.

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for residuals of a genitourinary disease, to 
include venereal disease, the claim with regard to this 
matter is denied.



	                        
____________________________________________
	ERIC S. LEBOFF
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


